DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters 4,641,859.
In regard to claim 1, Walters discloses an attachment mechanism for a hose attachment, the swivel coupling comprising: a swivel coupling 20 including a garden hose thread 47, a hose seal seat 46, a swivel seal surface 45, and a swivel shoulder 49 adjacent a swivel opening 43 arranged concentrically about a central axis; and
an insert shank 14 including a swivel recess 13 retaining a swivel seal 19 in sealed contact with the swivel seal surface 45, a first shank shoulder 31 in contact with the swivel shoulder, and a shank engagement feature 35 configured to rigidly couple to the hose attachment.

In regard to claim 3, wherein the shank engagement feature includes threads 34 configured to threadingly engage the hose attachment.
In regard to claim 4, wherein the swivel coupling 20 includes a rigid swivel body and a textured grip 53 (the grip has wrench flats for grip).
In regard to claim 6, wherein the swivel coupling 20 rotates relative to the insert shank 14.
In regard to claim 7, wherein the shank engagement feature includes threads 35.
Claim(s) 1 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eley et al. 2013/0140382.
In regard to claim 1, Eley et al. discloses an attachment mechanism for a hose attachment, the swivel coupling comprising: a swivel coupling including a garden hose thread 68, a hose seal seat (inner side of 20 where the o-ring is placed), a swivel seal surface 38, and a swivel shoulder (outside of 20 contacting the bottom end of 32 in fig. 2) adjacent a swivel opening arranged concentrically about a central axis; and
an insert shank 32 including a swivel recess 62 retaining a swivel seal in sealed contact with the swivel seal surface 38, a first shank shoulder (bottom of 32) in contact with the swivel shoulder 20, and a shank engagement feature (exterior at 40) configured to rigidly couple to the hose attachment 72.
In regard to claim 8, further comprising an inlet connector 26 rigidly coupled to the hose attachment 72 (via 64, 66) and including an inlet engagement feature 40 structured to rigidly engage the shank engagement feature 40 (exterior threads of 26 engage interior threads of 32).

In regard to claim 10, Eley et al. discloses a watering nozzle comprising:
a handle 72 configured to be grasped by a user;
an inlet connector 26 including a flange rigidly coupled to the handle 72, and an inlet engagement feature 40;
a swivel coupling 20 including a garden hose thread 68 and a swivel shoulder 20 adjacent a swivel opening arranged concentrically about a central axis, the swivel coupling rotatable relative to the handle about the central axis; and
an insert shank 32 including a swivel seal 62 in sealed contact with the swivel coupling, a first shank shoulder (bottom of 32) in contact with the swivel shoulder 20, and a shank engagement feature 40 in rigid engagement with the inlet engagement feature 40.
In regard to claim 11, wherein the insert shank 32 defines a second shank shoulder (the tapered surface of 32 where 52 is pointing contacts the axial end of 26 near where 46 is pointing in fig. 2) spaced from the first shank shoulder 20 and arranged to abut the flange of the inlet connector 26.
In regard to claim 12, wherein the shank engagement feature and the inlet engagement feature include threads 40.
In regard to claim 13, wherein a fluid flow path is provided through the swivel coupling 20, the insert shank 32, and the inlet connector 26 (see fig. 2).

wherein the swivel coupling includes a swivel seal surface 38 that defines a constant diameter arranged to sealingly engage the swivel seal 62 while allowing rotation of the swivel coupling relative to the insert shank about the central axis.
In regard to claim 15, wherein the shank engagement feature includes a recess 58 and an o-ring 56, and
wherein the inlet engagement feature includes an inlet seal surface 20 that defines a constant diameter arranged to sealingly engage the o-ring 56.
In regard to claim 16, Eley et al. discloses a method comprising:
rigidly coupling an inlet connector flange 26 of an inlet connector to a handle 72 of a hose attachment;
aligning a swivel opening of a swivel coupling 32 with an inlet cavity of the inlet connector 26;
inserting a shank engagement feature 44 of an insert shank 20 through the swivel opening 32; and
engaging the shank engagement feature 44 with an inlet engagement feature (portion of 26 contacting 44) of the inlet connector 26 so that a first shank shoulder 20 of the insert shank abuts a swivel shoulder (bottom of 32) of the swivel coupling 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters 4,641,859 in view of Mammen et al. 2015/0048615.
Regarding claim 5, Walters discloses a hose seal seat 46 and seal 61 for making a leak 
free connection with a hose, but does not disclose the seat being at an acute angle.  Mammen et al. teaches that placing a seal seat an acute angle (see fig. 25), in order to improve the sealing properties of the joint, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the seal seat of Walters to include an acute angle, as taught by Mammen et al., in order to improve the sealing properties of the joint.
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cameron, Lillmars, Karbowski, Weatherhead, Strout, Ernst, Abelson, Cox, Jr., Klinger, Burdick, Fan, Goodson, Lin, Takagi, and Chen disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679